UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6821



FREDERICK W. CORBETT,

                                              Plaintiff - Appellant,

          versus


STATE OF NORTH CAROLINA; RAYMOND SMITH, in his
official capacity as Superintendent of Caswell
Correctional Center,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CA-04-875-1)


Submitted:   October 21, 2005             Decided:   November 2, 2005


Before WILKINSON and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Frederick W. Corbett, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Frederick W. Corbett appeals the district court’s order

adopting the recommendation of the magistrate judge and dismissing

without prejudice Corbett’s Complaint for Declaratory Judgment. We

have     reviewed   the   record   and     find   no     reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    See Corbett v. North Carolina, No. CA-04-875-1 (M.D.N.C.

filed Apr. 22, 2005; entered Apr. 25, 2005).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                      AFFIRMED




                                   - 2 -